DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 08/30/2021.
Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest a method for making at least one transistor comprising at least one gate surrounded laterally by at least one dielectric insulating material; forming at least one pattern of an active region of the at least one transistor and a channel location; etching the at least one dielectric insulating material located in the at least one pattern of the active region, forming locations of source and drain regions and exposing a side surface of the at least one gate; making at least one semimetal material in the channel location and in the locations of the source and drain regions; crystallizing the at least one semimetal material, forming the channel and the source and drain regions of the at least one transistor such that the at least one semimetal material of the channel has electrical characteristics of a semiconductor material, and the at least one semimetal material of the source and drain regions has electrical characteristics of an electrically conductive material in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest a method for making at least one transistor comprising at least one gate surrounded laterally by at least one dielectric insulating material; forming a channel location located on a portion of the at least one gate; etching the at least one dielectric insulating material exposing side wall portions of the gate to form locations of source and drain regions; making at least one semimetal material in the channel location and in the locations of the source and drain regions; crystallizing the at least one semimetal material, forming the channel and the source and drain regions of the at least one transistor such that the at least one semimetal material of the channel has electrical characteristics of a semiconductor material, and the at least one semimetal 
The dependent claims 2-12 are allowable by virtue of the dependence upon the claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891